Citation Nr: 0300337	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to June 
1961. 

This matter comes before the Board of Veterans Appeals 
(the Board) on appeal from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Wichita, Kansas (the RO).  

Procedural history

The veteran's original claim of entitlement to service 
connection for a back disability was denied by the RO in 
April 1966, based on the finding that a back disability 
had not been incurred during active service.  

The veteran requested that his claim of entitlement to 
service connection for a back disability be reopened on 
several occasions from December 1982 to January 1997.  
Those claims were denied by a number of final RO rating 
decisions, most recently in February 1997, as well as by 
Board decisions in June 1984 and June 1987.  

In October 2000, the RO again received a request from the 
veteran to reopen his service connection claim.  In a 
December 2001 rating decision, the RO denied the claim on 
the basis that new and material evidence had not been 
submitted to show that the veteran's back disability had 
been incurred during active service.  The veteran 
disagreed with the December 2001 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2002.



FINDINGS OF FACT

1. In an unappealed February 1997 rating decision, the RO 
denied service connection for a back disability.

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's February 1997 rating decision is 
new and so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.

3.  A preponderance of the objective medical evidence of 
record indicates that the veteran's current back 
disability is not related to his active service or any 
incident thereof.


CONCLUSIONS OF LAW

1. The February 1997 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2. Since the February 1997 rating decision, new and 
material evidence has been submitted, and the veteran's 
claim of entitlement to service connection for a back 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3. A back disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a back 
disability.  As explained below, as an initial matter the 
Board must determine whether new and material evidence has 
been submitted which is sufficient to reopen his 
previously-denied claim.  

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Relevant law and regulations

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  In this case, the 
veteran's claim was filed in October 2000, and the 
provisions of the VCAA and the implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  Once a claim is 
reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, 
supra, that VA's duty to notify claimants includes 
requests to reopen previously denied claims.  

The veteran was informed in a December 2001 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a June 2002 statement of the case, 
the RO notified the veteran of regulations pertinent to 
new and material evidence claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunity to present evidence and argument in 
support of his claim.  

In an August 2001 letter and the June 2002 statement of 
the case, the veteran was specifically informed of VA's 
duty to obtain evidence on his behalf.  Copies of VCAA 
regulations were provided to the veteran in the June 2002 
statement of the case.  Critically, the veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and records held by other 
Federal agencies.  The veteran was further informed of his 
duty to provide VA with enough information to identify and 
locate other existing records, i.e., names of persons, 
agencies, or companies that hold relevant medical records, 
addresses of these individuals, and the dates that such 
treatment was received.

The Board finds that the guidance provided to the veteran 
in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a back disability.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(ii.) Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened 
based on the submission of new and material evidence.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

The Board additionally observes that the veteran and his 
attorney have been accorded ample opportunity to present 
evidence and argument in support of his claim.  The 
veteran's service medical records have been obtained, as 
have private medical reports and VA outpatient treatment 
records.  In addition, notwithstanding the fact that VA's 
duty to assist is circumscribed until a claim has been 
reopened, the veteran was in fact provided with a VA 
examination for spinal disorders in September 2001.

In short, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under 
the circumstances presented in this case. 

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Finality/new and material evidence

In general, decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. 
§ 5108 (West 1991), a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of an appellant's injury or disability, even where 
it would not be enough to convince the Board to grant a 
claim.  

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 1991); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  
Duran v. Brown, 7 Vet. App. 216 (1994).

Factual background 

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new 
and material evidence exists.  See Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  In this case, the last final 
decision was the February 1997 RO decision.

The "old" evidence

The veteran's service medical records show no complaints, 
treatment, or diagnoses of any back pain or disability 
upon entrance in July 1957.  In April 1958, the veteran 
complained of a back ache lasting one week with 
progressive discomfort, with no reported injury.  Mild 
tenderness was found around the lumbosacral junction.  A 
week later, the veteran was hospitalized with a diagnosis 
of "poisoning, therapeutic, acute, due to Flexion therapy 
for lumbar spasm."  In connection with this 
hospitalization, he was also observed for back disease; 
none was found.  

In connection with his separation physical examination in 
June 1961, it was noted that the veteran had mild low back 
pain associated with a burning sensation on urination and 
recurrent slight hematuria for the prior 6 weeks.  
["'Hematuria' is 'the presence of blood or blood cells in 
the urine' . . . Webster's Medical Desk Dictionary 286 
(1986)."  Watai v. Brown 9 Vet. App. 441, 442 (1996).  See 
also Lematta v. Brown,  8 Vet. App. 504, 505-6 (1996) 
quoting Stedman's Medical Dictionary 1761 772 (26th ed. 
1995) to the same effect.]  An intravenous pyelogram [an 
x-ray of the kidney and ureter, see Lathan v. Brown, 7 
Vet. App. 359, 361 (1995), citing Dorland's Illustrated 
Medical Dictionary (27th ed. 1988) at 1393, 1470)] was 
negative, and the condition was reportedly resolving with 
the administration of antibiotics.  The veteran's spine 
was listed as "normal" upon physical examination.  

Medical records from M.E.P., M.D., dated December 1964 to 
March 1965 reflect that the veteran was treated for back 
pain following a fall he incurred while working as a 
construction worker.  An X-ray revealed no spinal 
abnormalities, and he was diagnosed with lumbosacral 
strain.  No discussion of the veteran's military service 
was included in the treatment reports. 

At a February 1966 VA examination, the veteran stated that 
he had injured his back during service in 1958 due to 
digging ditches and removing snow.  An X-ray revealed no 
abnormalities.  The veteran's lumbar spine was diagnosed 
as "normal." 

At a March 1966 VA examination, the veteran reported that 
he worked for a construction company doing manual labor 
after separation in 1961 and that a great deal of his work 
required "shoveling asphalt."  He further stated that he 
discontinued working in construction because "his back 
'would not take it.'"  The examiner diagnosed the veteran 
with minimal scoliosis of the spine and indicated that 
this low back pain could easily be attributed to his pes 
planus and eversion.  The veteran's military service was 
not mentioned.  

In a May 1967 statement, J.C. reported that the veteran 
had been injured during service and was told to report to 
the base hospital, where he was admitted for a back 
injury.  Mr. C. indicated that the veteran was 
hospitalized for "at least two weeks" and placed on light 
duty after his release.  In a September 1967 statement, 
Mr. C. asserted that the veteran had fallen from a truck 
in 1958 and was subsequently hospitalized.

In May 1970, the veteran complained of back pain.  The 
treating physician noted that it was difficult to get an 
exact history from him.  He was prescribed medication and 
diagnosed with slight narrowing of the L4 and L5 
interspaces without other significant abnormalities.  In 
January 1972, it was noted that the veteran had injured 
his back by lifting materials.  

Medical records from J.W.H., M.D., dated February 1972 to 
April 1976 note the veteran's repeated treatment for back 
pain.  In February 1972, it was noted that the veteran 
injured his back by lifting 75 pound boxes.  The veteran 
indicated that he had not had any recent low back pain, 
though he did have some 13-14 years prior.  In August 1972 
it was again noted that the veteran had injured his back 
in January 1972 while lifting a 70-75 pound box at work.  
In October 1972, Dr. H. reported that the veteran had been 
employed as a civilian at an Air Force base and had 
injured his back.  

An April 1972 X-ray showed degeneration of the lumbar 
disc.  It was noted that such degeneration had not been 
present in a 1964 X-ray.

In August 1975, March 1977 and May 1982 statements, the 
veteran asserted that he had fallen from a dump truck 
during active service, injuring his back, and was 
hospitalized for low back pain for several weeks.  

VA outpatient treatment records dated from January 1981 to 
April 1983 reflect that the veteran was treated for low 
back pain on several occasions.  The veteran stated that 
he had initially injured his back during service in 1958 
and later underwent surgery in 1972.  No opinion was 
offered as to the etiology of the veteran's back 
disability. 

At an April 1983 personal hearing, the veteran again 
reported that he had fallen from a dump truck during 
service, injured his back, and was hospitalized for back 
pain.  He maintained that his back continued to be painful 
throughout the rest of his active service.  When asked 
whether he had complained of a back disability at 
separation in June 1961, he commented that he had not.  
After separation, the veteran indicated that he worked for 
a plant nursery, a construction company, and in sales.  He 
also stated that he reinjured his back "a couple of times" 
after service.  

During a July 1984 VA physical examination, the veteran 
reported that his low back disability began during service 
in 1958 or 1959 when he fell from a truck and landed on 
his back.  He indicated that he had been hospitalized and 
diagnosed with muscle strain.  The veteran stated that his 
back pain was intermittent until 1972, when it increased.  
The examiner diagnosed the veteran with chronic low back 
pain and offered no opinion as to the etiology of the 
veteran's low back disability. 

In a May 1985 statement, E.S. asserted that the veteran 
had been injured from a fall off a dump truck during 
service.  He reported that the veteran was sent to the 
hospital and placed on light duty upon release.  

During a January 1986 personal hearing, the veteran again 
stated that he injured his back during service falling off 
a dump truck in 1958.  He further stated that he was 
placed on light duty until separation in 1961.  Following 
service, the veteran reported that he was employed doing 
minimal physical labor from 1961 to 1964, carrying 10-20 
pounds.  

During a September 1995 VA mental disorders examination, 
the veteran reported undergoing a laminectomy in 1972 for 
a herniated disc, with resulting chronic lower back pain 
as a result.  The veteran evidently did not mention his 
military service. 

The February 1997 RO denial

The veteran's claim was last denied by the RO on February 
28, 1997.  The RO in essence determined that the evidence 
submitted since the last previous final decision in 
December 1994 was merely cumulative.  The claim was denied 
based on a lack of new and material evidence. 

The additional evidence

The evidence added to the file after the February 1997 RO 
denial includes a VA medical opinion and a VA examination 
report.  Each of these documents includes comments 
regarding the onset and etiology of the veteran's back 
disability and its relationship to active service.  

In an October 2000 medical opinion, VA physician L.M.H., 
M.D. indicated that he had treated the veteran for several 
years for degenerative joint disease of the lumbosacral 
spine.  It was noted that the veteran had experienced 
chronic low back pain since a fall from a dump truck in 
1958, and had undergone back surgery in 1972.  The 
examiner opined that the veteran's current chronic lower 
back pain "could be related in part" to his fall from the 
truck in 1958.

The veteran was provided with a fee basis VA examination 
for back and lower extremity complaints in September 2001.  
The examiner was Dr. J.W.H., who has been referred to 
above and who himself reported that he had treated the 
veteran from 1972 to 1976 for back pain.  The veteran's 
claims file and service medical records were reviewed in 
conjunction with the examination.  The veteran reported 
that he had injured his back when he fell from a truck 
during service.  He indicated that he had minimal back 
pain without particular injury during the rest of his 
active service and immediately after separation.  The 
veteran reported having several additional injuries to his 
back after his separation from military service.

After a physical examination and review of the record, the 
examiner concluded that there was very little information 
contained in the service medical records indicating an 
injury that would continue on a long-term or permanent 
basis.  Further, the examiner asserted that the lumbar 
laminectomy which he had performed in 1972 was a result of 
a work-related injury incurred by lifting boxes.  
Ultimately, the examiner opined that he was unable to 
determine that any of the veteran's present back problems 
were related or caused by an injury that occurred while in 
active service. 

Analysis

Submission of new and material evidence

As discussed in detail above, before the Board can 
evaluate the merits of a previously denied claim, it must 
first determine whether a claimant has submitted new and 
material evidence with respect to that claim.  After 
having reviewed the record, the Board is of the opinion 
that the veteran has submitted new and material evidence 
sufficient to reopen his claim.  In February 1997, the RO 
denied the veteran's claim in essence because that there 
was no competent medical evidence showing that the 
veteran's current back disability was linked to his active 
service.  Since filing to reopen his claim, the veteran 
has submitted an October 2000 VA medical opinion 
indicating that his back disability may be related to his 
active service.  This report contains statements 
suggesting that the veteran's current back disability 
"could be related" to a fall the veteran reportedly 
incurred during active service.  The Board finds, based on 
this evidence, which is suggestive of a nexus between the 
veteran's back disability and his military service, that 
new and material evidence has been submitted in this case.  
In so concluding, the Board is mindful that in Hodge, 155 
F.3d at 1363, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  See also Justus, 3 Vet. App. 
at 513 [holding that the ultimate credibility and weight 
to be accorded to the evidence are both questions of fact, 
and may only be addressed after a claim has been 
reopened].

The veteran's claim is accordingly reopened based on the 
submission of new and material evidence.

Procedural concerns

The Board has reopened the veteran's claim and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  First, there is the case of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  The second concern 
involves the statutory duty to assist, which comes into 
play at this juncture. 

(i.)  Bernard considerations

As noted immediately above, in Bernard, the Court held 
that before the Board may address a matter that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  

In the present case, the June 2002 statement of the case 
contains reference to the statutes applicable to service 
connection claims in general, not just claims involving 
the submission of new and material evidence.  The veteran 
has amply set forth his contentions as to why he believes 
that service connection should be granted on numerous 
occasions.  Significantly, in August 2002, the veteran 
submitted a VA form 9 which in essence urged the Board to 
"adjudicate issues or claims reasonably raised by the 
record, even though not specifically mentioned by me."  
Such "issues and claims reasonably raised by the record" 
clearly includes the merits of the claim for service 
connection for a low back disability.  To that extent the 
veteran appears to have waived Bernard considerations.            

The Board is also cognizant of the fact that the veteran 
has been pursuing this claim for many decades.  Remanding 
the claim to the RO for additional adjudication would, in 
the opinion of the Board, constitute a fruitless exercise 
which would serve only to further delay ultimate 
resolution of this case.

The Board is therefore of the opinion that the veteran 
will not be prejudiced by its consideration of this issue 
on its merits.

(ii.)  VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the 
veteran in the development of his claim attaches at this 
juncture.  The Board must therefore determine whether 
additional development of the evidence is needed. 

In conjunction with his claim, the veteran has submitted a 
VA medical opinion, and he was provided with a VA 
examination for spinal disorders in September 2001.  Both 
of these were discussed by the Board above.  The veteran 
and his representative have not furnished or identified 
any outstanding evidence that may have a bearing on his 
claim.  

In sum, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to 
be undertaken to comply with the provisions of the VCAA 
and the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.  

(iii.)  Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits 
of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence 
in the context of the record as a whole.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As noted 
above, the Justus presumption does not apply at this stage 
of the Board's deliberations.  

Discussion of the merits of the claim

The pertinent facts have been set forth above and will not 
be repeated.  As 
discussed above, at this stage of its analysis the Board 
must evaluate all of the evidence of record.
  
As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra. 

It is clear from VA outpatient treatment records and 
private medical records reported above, that the veteran 
currently has a diagnosed disability, a back disability 
diagnosed as chronic low back pain and L5-S1 disc 
degeneration, satisfying Hickson element (1).  

With respect to Hickson element (2), in-service 
incurrence, the Board's inquiry has been hampered by 
inconsistent statements of the veteran as to what occurred 
during service.  The Board observes in passing that a May 
1970 medical report indicated that "it is very hard to get 
an exact history from him."  This is borne out in a review 
of the record on appeal.  The veteran reported injuring 
his back in service digging ditches and removing snow (see 
the February 1966 examination report) but more recently 
has reported injuring his back in a fall from a truck.  In 
addition, the veteran has reported being hospitalized in 
service due to the back injury; being placed on light duty 
for the remainder of his service, a period of three years, 
and having sought medical treatment shortly after he left 
military service.  The veteran has also reported injuring 
his back on various occasions after service.   

The objective evidence is as follows.  The veteran's 
service medical records noted that the veteran had "a back 
ache" in April 1958.  However, no injury was reported.  
The veteran's April 1958 hospitalization was notably for a 
medication-induced rash, "due to Flexion therapy for 
lumbar spasm", not for the lumbar spasm itself.  He was in 
fact observed for a back disease at that time, though none 
was found.  The remainder of the veteran's service medical 
records are pertinently negative for back complaints, 
findings and treatment.  There was a notation regarding 
back pain on the veteran's separation examination report, 
but this had been associated with a possible kidney 
infection which was reportedly resolving with antibiotic 
treatment.  The veteran's spine was evaluated as normal.

The objective medical evidence of record further reflects 
that the veteran initially sought treatment for back pain 
in 1964, three years after service, stemming from a back 
injury incurred from a fall while working in construction.  
The veteran's military service significantly was not 
mentioned.

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested 
party.  Personal interest may, however, affect the 
credibility of the evidence.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999).  The Board has considered the 
statements and hearing testimony provided by the veteran 
and others concerning an in-service back injury due to 
falling off a truck.  Against that testimony is the 
negative service and immediate post-service medical 
records.  The earliest objective medical evidence of 
record reflects that the veteran was treated for a back 
injury incurred in 1964 when he fell as a construction 
worker.  In addition, the veteran did not report falling 
from a truck until several years thereafter.  The Board 
finds the veteran's statements, and those of others, made 
in connection with his claim for monetary benefits from 
the government, to of relatively little probative value.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. 

In short, to the extent that the veteran and others are 
now contending that he had a back injury during service by 
falling off a truck, those statements are outweighed by 
the service medical records, which do not mention any such 
fall, and the lack of reference to such fall for a number 
of years after service.

Moreover, the Board similarly places little weight of 
probative value on the veteran's statement that he had 
been treated for back problems within one year after 
service.  He veteran's statement is not consistent with 
the remainder of the record, which indicates that he was 
first treated for back pain approximately three years 
after service, at which time he referred to a fall on the 
job.  Moreover, there is no evidence of arthritis of the 
back until April 1972, years after service and long after 
the end of the one year presumptive period.

For the reasons stated immediately above, the Board 
concludes that Hickson element (2), in-service incurrence 
has not been met.  The veteran's claim fails on that basis 
alone.

With respect to Hickson element (3), medical nexus 
evidence, while the veteran and fellow servicemen contend 
that a back disorder began during service, it is now well 
established that laypersons without medical training, such 
as the veteran, his family, and fellow servicemen, are not 
competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  These statements 
offered in support of the veteran's claim are not 
competent medical evidence, and cannot be used to 
establish when the veteran's back disorder had its onset.  

The question presented in this case, i.e. the 
relationship, if any, between the veteran's current back 
disability and his military service, is essentially 
medical in nature.  Just as the veteran himself is not 
competent to offer medical opinions concerning such 
relationship, the Board is prohibited from exercising its 
own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record on appeal contains two competent and relevant 
medical opinions that have been submitted by the veteran 
or obtained by the RO, namely the October 2000 VA medical 
opinion and the September 2001 VA examination for spinal 
disorders.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court 
has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 
Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the 
medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the 
data, and the medical conclusion
that the physician reaches. . . . As is true with any 
piece of evidence, 
the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicator 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion 
of a VA or other physician.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).  As it happens, both 
physicians who have rendered opinions have treated the 
veteran.

The October 2000 VA physician opined that the veteran's 
back disability "could be related in part" to his fall 
from a truck in 1958.  There is no indication that he 
reviewed the veteran's service medical records, which do 
no mention such a fall, or other medical records, in which 
the veteran himself ascribed his back problems to various 
causes other than the purported fall off a dump truck in 
1958.  It strongly appears that the VA physician's 
statement was based on information supplied by the 
veteran.  The Court has held that a medical opinion 
premised upon an unsubstantiated account of a claimant is 
of no probative value.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of 
a claimant]; see also Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  The October 2000 examiner's statement, 
based as it is on the veteran's own recitations, is 
accordingly entitled to little probative weight. 
  
In addition, the October 2000 opinion of the veteran's 
treating physician rather vaguely states that the 
veteran's current back disability "may" be related to an 
in-service back injury.  No objective evidence or 
reasoning was cited as the basis of his opinion.  The 
Court has held that on numerous occasions that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  
For this reason, also, the Board accords the October 2000 
physician's statement little weight. 

The September 2001 fee basis examiner, Dr. J.W.H., opined 
that the veteran's current back disability was not related 
to his active service, stating that that there was no 
evidence showing that the veteran's in-service back pain 
complaints led to a chronic back disability.   Dr. J.W.H. 
based his opinion on a complete review of the claims file 
and service medical records, stating that he had reviewed 
the extensive record for 139 minutes prior to making his 
determination.  It is clear that the opinion was rendered 
with much thought and care by Dr. J.W.H.  

Significantly, in the Board's estimation, Dr. J.W.H. noted 
that he had provided treated to the veteran in 1972 for a 
work-related back injury incurred in January 1972; this 
statement is in fact borne out in treatment records dating 
back to that period.  Indeed, it appears that Dr. J.W.H. 
himself performed the laminectomy in 1972.  Although the 
treating physician rule has been rejected by the Court, 
the Board must still evaluate the probative value of all 
evidence.  In this case, the fact that Dr. J.W.H. was 
familiar with the veteran's medical history, particularly 
in the years shortly following service, that his opinion 
is entitled to great weight.  

The Board additionally observes that Dr. J.W.H. is a board 
certified orthopedic surgeon.  The VA physician who 
authored the October 2000 opinion is evidently not an 
orthopedic specialist, since he described himself as being 
associated with the neurology clinic.  As noted above, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical 
data. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In 
this case, it appears that Dr. J.W.H. is highly qualified 
to render an opinion concerning the etiology of the 
veteran's current back disability.

The Board wishes to point out that Dr. J.W.H.'s single-
spaced four page opinion concluded with the statement that 
he was "really not able to determine that any of the 
present back problem is related or caused by an injury 
that occurred while [the veteran was] in the service."  
Although taken out of context this could be read as Dr. 
J.W.H. not expressing an opinion, in the context of the 
entire examination report, it is obvious that Dr. J.W.H. 
was not indicating that he could not resolve the 
etiological question which had been posed by VA.  Rather, 
he was indicating that there was no basis for establishing 
a connection between the veteran's military service and 
his current back disability.    

The remaining medical evidence of record contains no 
indication that the veteran's back disorder had its onset 
during active.  In addition, no physician has commented on 
the etiology of the veteran's disorder, and none have 
linked his current back disorder to active service.  In 
fact, the record contains medical reports which appear to 
suggest that post-service back injuries or other factors 
such as pes planus caused the veteran's current back 
disability.  See, e.g., the report of the March 1966 VA 
examination and the reports of Dr. J.W.H. in 1972.

Because there is no probative medical evidence of record 
linking the veteran's back disorder to active service, 
Hickson element (3) has not been met also.

Conclusion

In short, although the veteran has claimed that his back 
disability had its onset during service, there is no 
competent medical evidence of record demonstrating 
incurrence or aggravation during service and/or a 
relationship between any in-service disorder and his 
current disability.  Indeed, the probative medical 
evidence is to the contrary.  Both Hickson elements (2) 
and (3) are therefore not satisfied.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is 
against finding that the veteran's back disability is 
related to his military service.  The benefit sought on 
appeal is accordingly denied.


ORDER

The claim of entitlement service connection for a back 
disability is reopened; the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

